Citation Nr: 0109581	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Los Angeles, 
California, which denied a claim for an increased evaluation 
for PTSD, evaluated as 30 percent disabling, and denied a 
claim for a total rating on the basis of unemployability due 
to service-connected disabilities.


REMAND

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among other 
things, this law redefines the obligations of the VA with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for additional development, as well as for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time. 

With regard to the TDIU claim, the veteran's service-
connected disabilities consist of bilateral hearing loss, 
rated as 50 percent disabling; PTSD, rated as 30 percent 
disabling; and tinnitus, rated as 10 percent disabling.  His 
combined service-connected disability rating is 70 percent.  
The undersigned believes that additional information is 
required to determine the degree of industrial impairment 
resulting from the service-connected disabilities and to 
determine if the veteran is unemployable as the result of the 
service-connected disabilities.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).  The medical records, at present, do not 
clearly indicate whether the veteran is unemployable as the 
result of either his service-connected or his nonservice-
connected disabilities.  As stated by the U.S. Court of 
Appeals for Veterans Claims (Court) in Friscia v. Brown, 7 
Vet. App. 294, 297 (1994) (citing Beaty, 6 Vet. App. at 537) 
the Board may not reject a claim for a total rating based on 
individual unemployability without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  The Board may not offer its own opinion 
regarding whether the veteran can perform work based on her 
current level of disabilities, a technique that the Court has 
previously determined to be "inadequate" within Ferraro v. 
Derwinski, 1 Vet. App. 362, 331-32 (1991) (citations 
omitted).

In this case, the May 1999 VA psychiatric examination report 
includes a notation that the veteran had been unemployed 
since October 1998 because of his limited ability to use his 
right hand.  However, this report does not include an opinion 
as to what effect the veteran's PTSD has on his ability to 
work.  In addition, the veteran has not been accorded a VA 
examination for the purpose of determining what effect his 
bilateral hearing loss and tinnitus have on his ability to 
work.  VA needs to conduct such examinations that assess the 
effect the veteran's PTSD, bilateral hearing loss and 
tinnitus have on his ability to maintain gainful employment.

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should request the veteran to 
list all of his current disabilities, 
both service-connected and nonservice-
connected, and the effect that each has 
on his ability to function on a day-to-
day basis.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

3.  Then, the veteran should be examined 
by a VA psychiatrist to determine the 
nature and extent of his service-
connected PTSD.  The examiner in 
conjunction with the examination must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  If 
there are different psychiatric disorders 
other than PTSD, the examiner must 
attempt to reconcile the diagnoses and 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, that fact should 
be specified.  All necessary special 
studies or tests are to be accomplished.  
The examiner must assign a GAF score for 
each psychiatric disorder diagnosed.  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a) The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e) Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

f) The examiner should also provide an 
opinion as to what effect the veteran's 
PTSD has on his ability to work.

4.  The RO should arrange for the veteran 
to be accorded a VA audiological 
examination to determine the impact his 
bilateral hearing loss and tinnitus have 
on his ability to maintain gainful 
employment.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated testing should be conducted.  
The examiner should provide an opinion as 
to what effect the veteran's bilateral 
hearing loss and tinnitus have on his 
ability to work.

5.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should take 
corrective action.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

7.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for PTSD, currently rated as 
30 percent disabling.  If a combined 100 
percent schedular evaluation is not 
established, the RO should then 
adjudicate the claim of entitlement to a 
total rating based on unemployability due 
to service-connected disabilities with 
consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (2000).  If the veteran 
has raised any additional claims, such 
claims should be fully adjudicated prior 
to a determination of whether the veteran 
is entitled to total rating based on 
individual unemployability.  The veteran 
is advised that any additional claims 
will not be before the Board unless the 
determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


